  PEED         Case 1:17-cr-00421-RA Document 61 Filed 04/03/19 Page 1 of 3            Page I of I

     NYMBK                             INMATE EDUCATION DATA                      03-28-2019
   PAGE 001                                   TRANSCRIPT                          14: 12: 13

   REGISTER NO:     76012-054         NAME .. : RAISHANI                     FUNC:    DIS
   FORMAT ..... : ~RANSCRIPT          RSP OF: NYM-NEW YORK MCC


  ---------------------------         EDUCATION INFORMATION      ---------------------------
  FACL ASSIGNMENT DESCRIPTION                              START DATE/TIME STOP DATE/TIME
  NYM     GED HAS     COMPLETED GED OR HS DIPLOMA          12-06-2017 1331 CURRENT


  -----------------------------         EDUCATION COURSES     -----------------------------
  SUB-FACL   DESCRIPTION                            START DATE    STOP DATE EVNT AC LV      HRS
  NYM M         ASTRONOMY CLASS                     02-13-2019 CURRENT
  NYM M         PUBLIC SPEAKING SKILLS              02-13-2019 CURRENT
  NYM M        AFRICAN AND AFRICAN AM DRAMA         01-14-2019 03-27-2019     p        p
                                                                                  C            8
  NYM M        FDIC MONEY SMART SKILL 3             01-26-2019 02-18-2019     p        p
                                                                                  C            3
  NYM M        FDIC MONEY SMART SKILL 2             12-18-2018 03-27-2019     p        p
                                                                                  C            3
  NYM M        INTERVIEWING SKILLS                  01-22-2019 02-27-2019     p        p
                                                                                  C            3
  NYM M        RESUME WRITING                       01-28-2019 02--27-2019    p        p
                                                                                  C            6
  NYM M        CONFLICT RESOLUTION CORP TRAIN 02-21-2019 02-21-2019           p        p
                                                                                  C          12
  NYM M        LEADERSHIP AND INFLUENCE       12-20-2018 01-14-2019           p        p
                                                                                  C          12
  NYM M        FDIC MONEY SMART SKILL 1       07-23-2018 01-14-2019           p        p
                                                                                  C            3

  G0002          MORE PAGES TO FOLLOW




https://bop.tcp.doj.gov:9049/SENTR Y/.11 PEEDO.do                                     3/28/2019
PEED          Case 1:17-cr-00421-RA Document 61 Filed 04/03/19 Page 2 of 3            Page 1 of 1


    NYMBK                            INMATE EDUCATION DATA                        03-28-2019
 PAGE 002 OF 002     ~                        TRANSCRIPT                          14:12:13

 REGISTER NO:     160fi-054         NAME .. : RAISHANI                      FUNC:     DIS
 FORMAT ..... : !TRANSCRIPT         RSP OF:    NYM-NEW YORK MCC


 -----------------------------         EDUCATION COURSES    -----------------------------
 SUB-FACL     DESCRIPTION                           START DATE    STOP DATE EVNT AC LV      HRS
 NYM M        STEP BY STEP TOWARDS GOALS            10-15-2018 12-18-2018     p   C    p     14
 NYM M        TIME MANAGEMENT CORP TRAIN            09-27-2018 09-27-2018     p   C    p     12
 NYM M         ENTREPRENEURSHIP                     01-31-2018 01-31-2018     p   C    p     12
 NYM M         BUSINESS ACUMEN CORP TRAINING        01-31-2018 01-31-2018     p   C    p     12
 NYM M         ENTREPRENEURSHIP                     07-20-2018 09-02-2018     p   C    p     12
 NYM M         FOCUS FORWARD PUBLIC DEFENDERS 05-21-2018 09-05-2018           p   C    p     24
 NYM M         POETRY LEISURE TIME ACTIVITY         04-01-2018 06-10-2018     p   C    p      9
 NYM M        LEAD BY EXAMPLE REVERSE THE TR 03-01-2018 03-30-2018            p   C    p     26
 NYM M        TUTOR TRAINING                        11-01-2017 12-06-2017     p   C    p      8
 NYM M        INMATE COMPANION TRAINING             11-09-2017 11-09-2017     p   C    p      2




 GOOOS          TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




https://bop.tcp.doj .gov:9049/SENTR Y/J 1PEEDO.do                                     3/28/2019
                 Case 1:17-cr-00421-RA Document 61 Filed 04/03/19 Page 3 of 3


~ammmmHHmmm~mmmm~•~~•:
~aj                                                                                      ~~
~~             Metropolitan Correctional Center                                          .~~
+!~
~~                                New York, New York                                     ~~
                                                                                         ~~

~~                         Adam Raishani                                                 ~
~                                                                                        ~
t~~
 rt¥:
            - - - - - - - - - - - -

              has satisfactorily completed 15 MONTHS as an
                          INMATE COMPANION
                                                                                         ~i:
                                                                                         ~tr.'\r




  •f,            notification of his contributions to the program                        ,~
E~.                                 On March 21, 2019                                    ~'~
Eaj                                                                                      ~~
Eaj                                                                                      ~~
*f:
~'
        _
                                                           ~
                                                          J.
                                                                -~ #yD   1
                                                               vena, PsyD __
                                                          C~ical Psychologist
                                                                                         ~.;~
                                                                                         ,~
Eaj                                                       Inmate Companion Coordinator   ~~

~~-----------=---~~
t•~~~~-----~~~~~-~~-1
